








MERGER AGREEMENT




by and among


Wincroft, Inc.


and


Apollo Acquisition Corp. (a Nevada corporation)


and




Apollo Solar Energy, Inc. (a Delaware corporation)








 


























Dated as of August 8, 2008


 
 
 
 
 

 

--------------------------------------------------------------------------------




 
MERGER AGREEMENT
 
This Merger Agreement (the “Agreement”) is made and entered into as of August 8,
2008 by and among Wincroft, Inc., a corporation formed under the laws of the
State of Nevada (“WCRF”), Apollo Acquisition Corp., a corporation newly formed
under the laws of the State of Nevada and a wholly owned subsidiary of WCRF (the
“Merger Sub”), and Apollo Solar Energy, Inc., a corporation formed under the
laws of the State of Delaware (“Apollo”).  Each of WCRF, the Merger Sub and
Apollo is referred to herein individually as a “Party” and all are referred to
collectively as the “Parties.”
 


PREAMBLE


WHEREAS, Apollo owns 100% of the equity of Rising Pilot, Inc., a corporation
formed under the laws of British Virgin Islands (“RPI”), the sole stockholder of
Sichuan Apollo Solar Science and Technology Co. Ltd. (“Sichuan Apollo”), a
wholly foreign-owned enterprise (WOFE) organized under the laws of the People’s
Republic of China (“Sichuan Apollo”);


WHEREAS, the Boards of Directors of each of WCRF, Merger Sub and Apollo have
determined that a business combination between Apollo and Merger Sub through the
statutory merger of Merger Sub with and into Apollo (the “Merger”), is advisable
and in the best interests of their respective companies and stockholders and in
furtherance thereof have approved the Merger; and


WHEREAS, pursuant to the Merger, all issued and outstanding shares of common
stock of Apollo, $0.0001 par value (the “Apollo Shares”), shall be cancelled and
converted into the right to receive shares of WCRF Common Stock, $0.001 par
value (“Merger Shares”), at the rate set forth herein, which shall represent
98.75% of the voting stock of WCRF after the Merger.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:


 
CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquired Entities” means Apollo, RPI and Sichuan Apollo collectively.


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.


“Apollo Shares” has the meaning set forth in the Preamble.


“Closing” has the meaning set forth in Section 1.02.


“Dissenting Shares” has the meaning set forth in Section 1.01(c)(ii).


“DGCL” means the Delaware General Corporation Law.


“Effective Time” has the meaning set forth in Section 1.03.


“Knowledge” means, in the case of WCRF or Apollo, a particular fact or other
matter of which its Chief Executive Officer or Chief Financial Officer is
actually aware or which a prudent individual serving in such capacity could be
expected to discover or otherwise become aware of in the course of conducting a
reasonable review or investigation of the corporation and its business and
affairs.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Merger” has the meaning set forth in the Preamble.


“Merger Shares” has the meaning set forth in the Preamble.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“NGCL” means the Nevada General Corporation Law.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Surviving Entity” shall mean Apollo as the surviving entity in the Merger as
provided in Section 1.03.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
Page 1 of 14 

--------------------------------------------------------------------------------


 
ARTICLE I
THE MERGER
 

 
SECTION 1.01
THE MERGER



Subject to the terms and conditions set forth in this Agreement and in
accordance with applicable provisions the DGCL and the NGCL, at the Effective
Time, all Apollo Shares shall be cancelled and converted into the right to
receive the Merger Shares. In connection therewith, the following terms shall
apply:



 
(a)
Conversion of Securities.



(i)   Conversion of Apollo Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of WCRF, Apollo or the Merger Sub, or
the holders of any of their respective securities:


(A)   Each of the issued and outstanding shares of common stock of Apollo
immediately prior to the Effective Time shall be canceled and extinguished and
each shall be converted automatically into the right to receive Four Thousand
(4,000) Merger Shares.  The allocation of the Merger Shares among the
shareholders of Apollo is set forth in Schedule 1.01 hereto.


(B)   All Apollo Shares shall no longer be outstanding and shall automatically
be canceled and extinguished and shall cease to exist, and each holder of a
certificate representing any such shares shall cease to have any rights with
respect thereto, except the right to receive the Merger Shares to be issued
pursuant to this Section 1.01(a)(i) upon the surrender of such certificate in
accordance with Section 1.07.


(C)   The Merger Shares shall represent 98.75%, on a fully diluted basis, of the
voting stock of all classes of issued and outstanding stock of WCRF at the
Effective Time.


(ii)   Conversion of Merger Sub Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Apollo, WCRF, the Merger Sub, or
the holders of any of their respective securities, each share of capital stock
of Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of the common stock of the Surviving Entity and the
Surviving Entity shall be a wholly owned subsidiary of WCRF.   The shares of
common stock of the Surviving Entity so issued in such conversion shall
constitute the only outstanding shares of capital stock of the Surviving Entity.


(b)   Exemption from Registration. The Parties intend that the issuance of the
Merger Shares to Apollo shall be exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act and the rules
and regulations promulgated thereunder.
 
                (c)   Shares Subject to Appraisal Rights.
 
(i) Notwithstanding Section 1.01, Dissenting Shares shall not be converted into
a right to receive Merger Shares and the holders thereof shall be entitled only
to such rights as are granted by Delaware Law. Each holder of Dissenting Shares
who becomes entitled to payment for such shares pursuant to Delaware Law shall
receive payment therefor from the Surviving Entity in accordance with the
Delaware Law, provided, however, that (i) if any stockholder of  Company who
asserts appraisal rights in connection with the Merger (a “Dissenter”) has
failed to establish his entitlement to such rights as provided in Delaware Law,
or (ii) if any such Dissenter has effectively withdrawn his demand for payment
for such shares or waived or lost his right to payment for his shares under the
appraisal rights process under Delaware Law the Apollo Shares held by such
Dissenter shall be treated as if they had been converted, as of the Effective
Time, into a right to receive Merger Shares and as provided in Section 1.01.
Apollo shall give WCRF prompt notice of any demands for payment received by
Apollo from a person asserting appraisal rights, and WCRF shall have the right
to participate in all negotiations and proceedings with respect to such demands.
Apollo shall not, except with the prior written consent of WCRF, make any
payment with respect to, or settlement or offer to settle, any such demands.
 
(ii) As used herein, “Dissenting Shares” means any shares of Apollo Common
Apollo held by stockholders of Apollo who are entitled to appraisal rights under
Delaware Law, and who have properly exercised, perfected and not subsequently
withdrawn or lost or waived their rights to demand payment with respect to their
shares in accordance with Delaware Law.




SECTION 1.02
CLOSING



The closing of the Merger (the “Closing”) will take place as soon as practicable
after the satisfaction or waiver of the conditions precedent set forth in
Article V or at such other date as WCRF and Apollo shall agree (the “Closing
Date”), but in any event no later than August 31, 2008, unless extended by a
written agreement of WCRF and Apollo.   The Closing shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036, or at such other location as the parties hereto agree.


SECTION 1.03
MERGER; EFFECTIVE TIME



At the Effective Time, and subject to and upon the terms and conditions of this
Agreement, Merger Sub shall merge with and into Apollo in accordance with the
applicable provisions of the DGCL and the NGCL, the separate corporate existence
of Merger Sub shall cease and Apollo shall continue as the Surviving Entity. The
Effective Time shall occur upon the later of (a) the filing with the Secretary
of State of the State of Nevada of a Certificate of Merger, executed in
accordance with the applicable provisions of the NGCL and (b) the filing with
the Secretary of State of the State of Delaware of a Certificate of Merger,
executed in accordance with the applicable provisions of the DGCL (the
“Effective Time”). The date on which the Effective Time occurs is referred to as
the “Effective Date.” Provided that this Agreement has not been terminated
pursuant to Article VI, the Parties will cause the Certificates of Merger to be
filed as soon as practicable after the Closing.


SECTION 1.04
EFFECT OF THE MERGER



The Merger shall have the effect set forth in Section 92A.250 of the Nevada
Revised Statutes. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the properties, rights, privileges, powers
and franchises of Apollo and Merger Sub shall vest in the Surviving Entity, and
all debts, liabilities and duties of Apollo and Merger Sub shall become the
debts, liabilities and duties of the Surviving Entity.
 
 
Page 2 of 14

--------------------------------------------------------------------------------


 
 
SECTION 1.05
CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS



Pursuant to the Merger:


(a)   The Articles of Incorporation and Bylaws of Merger Sub as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity immediately following the
Merger.


(b)   The directors and officers of Apollo immediately prior to the Merger shall
be the directors and officers of the Surviving Entity subsequent to the Merger.


SECTION 1.06
RESTRICTIONS ON RESALE



The Merger Shares issued pursuant to the Merger will not be registered under the
Securities Act or the securities laws of any state, and cannot be transferred,
hypothecated, sold or otherwise disposed of until: (i) a registration statement
with respect to such securities is declared effective under the Securities Act,
or (ii) WCRF receives an opinion of counsel for the holders of the shares
proposed to be transferred, reasonably satisfactory to counsel for WCRF, that an
exemption from the registration requirements of the Securities Act is available.


The certificates representing the Merger Shares which are being issued hereunder
shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR
WINCROFT, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR WINCROFT, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


SECTION 1.07
EXCHANGE OF CERTIFICATES



(a)           Exchange of Certificates.  After the Effective Time, the holders
of the Apollo Shares shall be required to surrender all their Apollo Shares to
the Exchange Agent, and the holders shall be entitled upon such surrender to
receive in exchange therefor certificates representing the proportionate number
of Merger Shares into which the Apollo Shares theretofore represented by the
stock certificates so surrendered. Until so surrendered, each outstanding
certificate that, prior to the Effective Time, represented Apollo Shares shall
be deemed for all corporate purposes, subject to the further provisions of this
Article I, to evidence the ownership of the number of whole Merger Shares for
which such Apollo Shares have been so exchanged. No dividend payable to holders
of Merger Shares of record as of any date subsequent to the Effective Time shall
be paid to the owner of any certificate which, prior to the Effective Time,
represented Apollo Shares, until such certificate or certificates representing
all the relevant Apollo Shares, together with a stock transfer form, are
surrendered as provided in this Article I or pursuant to letters of transmittal
or other instructions with respect to lost certificates provided by the Exchange
Agent.


(b)           Exchange Procedures.


(i)           Empire Stock Transfer, Inc., WCRF’s transfer agent, shall act as
exchange agent (the “Exchange Agent”) in the Merger.
 
(ii)           Promptly after the Effective Time, WCRF shall make available to
the Exchange Agent for exchange in accordance with this Article I, through such
reasonable procedures as WCRF may adopt, the Merger Shares issuable pursuant to
Section 1.01(a) in exchange for Apollo Shares outstanding immediately prior to
the Effective Time.
 
(iii) Promptly after the Effective Time, WCRF shall cause the Exchange Agent to
mail to each holder of record of a certificate or certificates (the
“Certificates”) which immediately prior to the Effective Time represented
outstanding Apollo Shares, whose shares were converted into the right to receive
shares of Merger Shares pursuant to Section 1.01, (i) a letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon receipt of the Certificates by the
Exchange Agent, and shall be in such form and have such other provisions as WCRF
may reasonably specify) and (ii) instructions for use in effecting the surrender
of the Certificates in exchange for certificates representing Merger Shares.
Upon surrender of a Certificate for cancellation to the Exchange Agent or to
such other agent or agents as may be appointed by WCRF, together with such
letter of transmittal, duly completed and validly executed in accordance with
the instructions thereto, the holder of such Certificate shall be entitled to
receive in exchange therefor a certificate representing the number of Merger
Shares which such holder has the right to receive pursuant to Section 1.01, and
the Certificate so surrendered shall forthwith be canceled.
 
(iv) Notwithstanding anything to the contrary in this Section 1.07, none of the
Exchange Agent, the Surviving Entity, WCRF or any party hereto shall be liable
to any person for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law.


(c)   Full Satisfaction of Rights. All Merger Shares for which the Apollo Shares
shall have been exchanged pursuant to this Article I shall be deemed to have
been issued in full satisfaction of all rights pertaining to the Apollo Shares.


(d)    Exchange of Certificates. All certificates representing Apollo Shares
converted into the right to receive Merger Shares pursuant to this Article I
shall be furnished to WCRF subsequent to delivery thereof to the Exchange Agent
pursuant to this Agreement.


(e)    Closing of Transfer Books. On the Effective Date, the stock transfer book
of Apollo shall be deemed to be closed and no transfer of Apollo Shares shall
thereafter be recorded thereon.


 

 
Page 3 of 14 

--------------------------------------------------------------------------------


 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF WCRF AND MERGER SUB


 
WCRF and, where applicable, the Merger Sub hereby jointly and severally
represent and warrant to Apollo, as of the date of this Agreement, as of the
Closing Date and as of the Effective Time except at otherwise indicated, and
except in each case as disclosed in the WCRF disclosure letter delivered as of
the date hereof, as follows:


SECTION 2.01
ORGANIZATION, STANDING AND POWER



WCRF is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, and has corporate power and authority to
conduct its business as presently conducted by it and to enter into and perform
this Agreement and to carry out the transactions contemplated by this Agreement.
Merger Sub is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, and has corporate power and
authority to enter into and perform this Agreement and to carry out the
transactions contemplated by this Agreement.   Each of WCRF and Merger Sub has
the power to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted and is duly authorized and
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a Material
Adverse Effect on WCRF. WCRF has delivered or made available to Apollo a true
and correct copy of the Articles of Incorporation (the “Articles of
Incorporation”), and the Bylaws, or other charter documents, as applicable, of
WCRF and Merger Sub, each as amended to date. Neither WCRF nor Merger Sub is in
violation of any of the provisions of its respective charter or bylaws or
equivalent organization documents. There are no outstanding subscriptions,
options, warrants, puts, calls, rights, exchangeable or convertible securities
or other commitments or agreements of any character relating to the issued or
unissued capital stock or other securities of WCRF or Merger Sub, or otherwise
obligating WCRF or Merger Sub to issue, transfer, sell, purchase, redeem or
otherwise acquire any such securities. WCRF does not directly or indirectly own
any equity or similar interest in, or any interest convertible or exchangeable
or exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.


SECTION 2.02
SUBSIDIARIES



WCRF owns all of the outstanding capital stock of the Merger Sub. All of the
outstanding shares of capital stock of Merger Sub are owned by WCRF free and
clear of all liens, charges, claims or encumbrances or rights of others.   Other
than its ownership of the Merger Sub, WCRF does not have an ownership interest
in any Person.   Merger Sub is a recently formed corporation and prior to the
date hereof and through the Effective Date, Merger Sub has not and shall not
have conducted any business operations, become a party to any agreements, or
incurred any liabilities or obligations.


SECTION 2.03
CAPITALIZATION



(a)   There are 125,000,000 shares of capital stock of WCRF authorized,
consisting of 100,000,000 shares of common stock, $.001 par value per share (the
“WCRF Common Shares”), and 25,000,000 shares of preferred stock, $0.001 par
value per share (“WCRF Preferred Shares”). As of the date of this Agreement,
there are 555,013 WCRF Common Shares issued and outstanding, and no WCRF
Preferred Shares outstanding.


(b)   No WCRF Common Shares or WCRF Preferred Shares have been reserved for
issuance to any Person.   There are no contracts, commitments or agreements
relating to voting, purchase or sale of WCRF’s capital stock (i) between or
among WCRF and any of its stockholders and (ii) to the best of WCRF’s knowledge,
between or among any of WCRF’s stockholders.


(c)   All outstanding WCRF Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.


SECTION 2.04
AUTHORITY FOR AGREEMENT



The execution, delivery, and performance of this Agreement by each of WCRF and
Merger Sub has been duly authorized by all necessary corporate and shareholder
action, and this Agreement, upon its execution by the Parties, will constitute
the valid and binding obligation of each of WCRF and the Merger Sub, enforceable
against each of them in accordance with and subject to its terms, except as
enforceability may be affected by bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditors' rights. The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by WCRF and Merger Sub will not violate any
provision of Applicable Law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, WCRF's or Merger Sub’s Articles of Incorporation, or either of their
Bylaws, in each case as amended, or, in any material respect, any indenture,
lease, loan agreement or other agreement or instrument to which WCRF is a party
or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to WCRF or Merger Sub.  No
consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality (“Governmental Entity”) is required by
or with respect to WCRF or Merger Sub in connection with the execution and
delivery of this Agreement, or the consummation of the transactions contemplated
hereby and thereby, except for (i) the filing of the Certificate of Merger as
provided in Section 1.03; (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state securities laws and the securities laws of any foreign country; (iii) such
filings, if any, as may be required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR”); and (iv) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on WCRF and would not prevent, or
materially alter or delay any of the transactions contemplated by this
Agreement.




SECTION 2.05
SEC DOCUMENTS; FINANCIAL CONDITION

 
WCRF has made available to Apollo a true and complete copy of each statement,
report, registration statement (with the prospectus in the form filed pursuant
to Rule 424(b) of the Securities Act), definitive proxy statement, and other
filings filed with the SEC by WCRF since July 11, 2008, and, prior to the
Effective Time, WCRF will have furnished or made available to Apollo true and
complete copies of any additional documents filed with the SEC by WCRF prior to
the Effective Time (collectively, the “WCRF SEC Documents”). WCRF has timely
filed all forms, statements and documents required to be filed by it with the
SEC since July 11, 2008. In addition, WCRF has made available to Apollo all
exhibits to the WCRF SEC Documents filed prior to the date hereof, and will
promptly make available to Apollo all exhibits to any additional WCRF SEC
Documents filed prior to the Effective Time. All documents required to be filed
as exhibits to the WCRF SEC Documents have been so filed, and all material
contracts so filed as exhibits are in full force and effect, except those that
have expired in accordance with their terms, and neither WCRF nor any of its
subsidiaries is in material default thereunder. As of their respective filing
dates, the WCRF SEC Documents complied in all material respects with the
requirements of the Exchange Act and the Securities Act, and none of the WCRF
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected by a subsequently filed WCRF SEC
Document. The financial statements of WCRF, including the notes thereto,
included in the WCRF SEC Documents (the “WCRF Financial Statements”) were
complete and correct in all material respects as of their respective dates,
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto as of their respective dates, and have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements included in Quarterly
Reports on Form 10-QSB, as permitted by Form 10-QSB of the SEC). The WCRF
Financial Statements fairly present the financial condition and operating
results of WCRF at the dates and during the periods indicated therein (subject,
in the case of unaudited statements, to normal, recurring year-end adjustments).
 


SECTION 2.06
SARBANES-OXLEY ACT OF 2002

 
 There has been no change in WCRF accounting policies since June 30, 2008 except
as described in the notes to the WCRF Financial Statements. Each required form,
report and document containing financial statements that has been filed with or
submitted to the SEC since August 31, 2002, was accompanied by the
certifications required to be filed or submitted by WCRF’s chief executive
officer and chief financial officer pursuant to the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”), and at the time of filing or submission of each such
certification, such certification was true and accurate and materially complied
with the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Since June 30, 2008, neither WCRF nor, to the knowledge of the WCRF,
any director, officer, employee, auditor, accountant or representative of WCRF
or any of its subsidiaries has received or otherwise had or obtained knowledge
of any complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of WCRF or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that WCRF has engaged in questionable
accounting or auditing practices, except for (A) any complaint, allegation,
assertion or claim as has been resolved without any resulting change to WCRF’s
accounting or auditing practices, procedures methodologies or methods of WCRF or
its internal accounting controls and (b) questions regarding such matters raised
and resolved in the ordinary course in connection with the preparation and
review of WCRF’s financial statements and periodic reports. To the knowledge of
WCRF, no attorney representing WCRF, whether or not employed by WCRF, has
reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by WCRF or any of its officers, directors,
employees or agents to the Board of Directors of WCRF or any committee thereof
or to any director or officer of WCRF. To the knowledge of WCRF, no employee of
WCRF has provided or is providing information to any law enforcement agency
regarding the commission or possible commission of any crime or the violation or
possible violation of any applicable law.
 
 
Page 4 of 14 

--------------------------------------------------------------------------------


 

 
SECTION 2.07
ABSENCE OF CERTAIN CHANGES OR EVENTS 



Since June 30, 2008,


(a)   there has not been any Material Adverse Change in the business,
operations, properties, assets, or condition of WCRF;


(b)   WCRF has not (i) amended its Articles of Incorporation; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to stockholders or exchanged or redeemed, or
agreed to exchange or redeem, any outstanding capital stock; (iii) made any
material change in its method of management, operation, or accounting; (iv)
entered into any material transaction; or (v) made any accrual or arrangement
for payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee;


(c)   WCRF has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (ii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent WCRF balance sheet, and
current liabilities incurred since that date in the ordinary course of business;
(iii) sold or transferred, or agreed to sell or transfer, any material assets,
properties, or rights, or canceled, or agreed to cancel, any material debts or
claims; or (iv) made or permitted any material amendment or termination of any
contract, agreement, or license to which it is a party.


SECTION 2.08
ABSENCE OF UNDISCLOSED LIABILITIES

 
WCRF has no material obligations or liabilities of any nature (matured or
unmatured, fixed or contingent) other than (i) those set forth or adequately
provided for in the Balance Sheet included in WCRF’s Quarterly Report on
Form 10-KSB for the year ended June 30, 2008 (the “WCRF Balance Sheet”), (ii)
those incurred in the ordinary course of business and not required to be set
forth in the WCRF Balance Sheet under GAAP, (iii) those incurred in the ordinary
course of business since the WCRF Balance Sheet date and not reasonably likely
to have a Material Adverse Effect on WCRF, and (iv) those incurred in connection
with this Agreement.




SECTION 2.09
GOVERNMENTAL AND THIRD PARTY CONSENTS



No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with WCRF or Merger Sub, is required by or with respect to WCRF or
Merger Sub in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under (i) applicable securities
laws, or (ii) the NGCL.


SECTION 2.10
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of WCRF, threatened against or affecting WCRF or the Merger Sub
or any of their respective assets or properties before any court or arbitrator
or any governmental body, agency or official.  There is no injunction, judgment,
decree, order or regulatory restriction imposed upon WCRF or Merger Sub or any
of their respective assets or business, or, to the knowledge of WCRF and Merger
Sub, any of their respective directors or officers (in their capacities as
such), that would prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect on WCRF.


SECTION 2.11
INTERESTED PARTY TRANSACTIONS



Except as disclosed in its SEC filings or on Schedule 2.11 hereto, WCRF is not
indebted to any officer or director of WCRF (except for amounts due as normal
salaries and bonuses and in reimbursement of ordinary expenses), and no such
person is indebted to WCRF, and there are no other transactions of the type
required to be disclosed pursuant to Items 402 or 404 of Regulation S-K under
the Securities Act and the Exchange Act.


SECTION 2.12
COMPLIANCE WITH APPLICABLE LAWS



To the Knowledge of WCRF, the business of each of WCRF and the Merger Sub has
not been, and is not being, conducted in violation of any Applicable Law.


SECTION 2.13
TAX RETURNS AND PAYMENT



WCRF has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due. There is no
claim for Taxes that is a Lien against the property of WCRF other than Liens for
Taxes not yet due and payable. WCRF has not received written notification of any
audit of any Tax Return of WCRF being conducted or pending by a Tax authority,
no extension or waiver of the statute of limitations on the assessment of any
Taxes has been granted by WCRF which is currently in effect, and WCRF is not a
party to any agreement, contract or arrangement with any Tax authority or
otherwise, which may result in the payment of any material amount in excess of
the amount reflected on the above referenced WCRF Financial Statements.


SECTION 2.14
SECURITY LISTING



WCRF is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all WCRF public filings required
under the Exchange Act have been made. The common stock of WCRF is listed for
quotation on the OTC Bulletin Board. To the Knowledge of WCRF, WCRF has not been
threatened or is not subject to removal of its common stock from the OTC
Bulletin Board.


SECTION 2.15
FINDERS’ FEES



WCRF has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.


SECTION 2.16
MINUTE BOOKS

 
The minute books of WCRF made available to Apollo contain in all material
respects a complete and accurate summary of all meetings of directors and
stockholders or actions by written consent of WCRF during the past three years
and through the date of this Agreement, and reflect all transactions referred to
in such minutes accurately in all material respects.
 


SECTION 2.17
VOTE REQUIRED

 
The approval of WCRF’s Board of Directors and the affirmative vote of WCRF as
sole stockholder of Merger Sub are the only approvals or votes necessary to
approve this Agreement and the transactions contemplated hereby on behalf of
such entities.
 
 
Page 5 of 14

--------------------------------------------------------------------------------


 


SECTION 2.18
BOARD APPOVAL

 
The Board of Directors of WCRF has (i) approved this Agreement and the Merger,
and (ii) approved the issuance of the Merger Shares pursuant to Section 1.01.
The Board of Directors of Merger Sub has approved this Agreement and the Merger,
and recommended that the sole stockholder of Merger Sub approve this Agreement
and the Merger.
 


SECTION 2.19
EMPLOYEE BENEFIT PLANS

 
Except as disclosed in the WCRF SEC Documents, there are no Benefit Plans
maintained by WCRF covering only WCRF executive officers. Each Benefit Plan
maintained by WCRF has been operated and administered in accordance with its
terms and applicable law, except where failure to do so would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
WCRF. The execution of this Agreement and the consummation of the Merger will
not constitute an event under any Benefit Plan maintained by WCRF that will or
may result in any payment, acceleration, termination, forgiveness of
indebtedness, vesting, distribution, increase in compensation or benefits or
obligation to fund benefits with respect to any WCRF employee with such
exceptions which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on WCRF.
 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF APOLLO


 
Apollo hereby represents and warrants to WCRF and to Merger Sub, as of the date
of this Agreement, as of the Closing Date and as of the Effective Time (except
as otherwise indicated, and except in each case as disclosed in the Apollo
disclosure letter delivered as of the date hereof), as follows:


SECTION 3.01
ORGANIZATION, STANDING AND POWER



Apollo is a privately held corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has full corporate
power and authority to conduct its business as presently conducted by it and to
enter into and perform this Agreement and to carry out the transactions
contemplated by this Agreement. Apollo is duly qualified to do business as a
foreign corporation in each state in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it make such qualification necessary. Each of Apollo and its subsidiaries has
the power to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted and is duly authorized and
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a Material
Adverse Effect on Apollo. Apollo has delivered or made available to WCRF a true
and correct copy of the Certificate of Incorporation (the “Certificate of
Incorporation”), and the Bylaws, or other charter documents, as applicable, of
Apollo and its subsidiaries, each as amended to date. Neither Apollo nor its
subsidiaries is in violation of any of the provisions of its respective charter
or bylaws or equivalent organization documents. There are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of Merger
Sub, or otherwise obligating Apollo or its subsidiaries to issue, transfer,
sell, purchase, redeem or otherwise acquire any such securities. Apollo does not
directly or indirectly own any equity or similar interest in, or any interest
convertible or exchangeable or exercisable for, any equity or similar interest
in, any corporation, partnership, joint venture or other business association or
entity.


SECTION 3.02
CAPITALIZATION



There are 100,000,000 shares of Apollo capital stock authorized, consisting of
100,000,000 shares of common stock with $0.0001 par value (the “Apollo Common
Shares”). As of the date of this Agreement, there are 11,000 issued and
outstanding Apollo Common Shares. No Apollo Common Shares have been reserved for
issuance to any Person, and there are no outstanding rights, warrants, options
or agreements for the exchange of Apollo Common Shares. There are no contracts,
commitments or agreements relating to voting, purchase or sale of Apollo’s
capital stock (i) between or among Apollo and any of its stockholders and (ii)
to the best of Apollo’s Knowledge, between or among any of Apollo’s
stockholders. No Person is entitled to any rights with respect to the
conversion, exchange or delivery of the Apollo Common Shares. The Apollo Common
Shares have been issued in compliance with Applicable Law.


SECTION 3.03
AUTHORITY FOR AGREEMENT



The execution, delivery and performance of this Agreement by Apollo has been
duly authorized by all necessary corporate action, and this Agreement
constitutes the valid and binding obligation of Apollo, enforceable against
Apollo in accordance with its terms, except as enforceability may be affected by
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditors' rights. The execution and consummation of the
transactions contemplated by this Agreement and compliance with its provisions
by Apollo will not violate any provision of Applicable Law and will not conflict
with or result in any breach of any of the terms, conditions, or provisions of,
or constitute a default under, Apollo’s Certificate of Incorporation or Bylaws,
in each case as amended, or, to the Knowledge of Apollo, in any material
respect, any indenture, lease, loan agreement or other agreement instrument to
which Apollo is a party or by which it or any of its properties are bound, or
any decree, judgment, order, statute, rule or regulation applicable to
Apollo.   No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other Governmental Entity is required by or with respect to Apollo in connection
with the execution and delivery of this Agreement, or the consummation of the
transactions contemplated hereby and thereby, except for (i) the filing of the
Certificate of Merger as provided in Section 1.03; (ii) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities laws and the securities laws
of any foreign country; (iii) such filings, if any, as may be required under the
HSR and (iv) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not have a Material Adverse
Effect on Apollo and would not prevent, or materially alter or delay any of the
transactions contemplated by this Agreement.


SECTION 3.04
GOVERNMENTAL OR THIRD PARTY CONSENT



No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Apollo, is required by or with respect to Apollo in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under (i) applicable securities laws, or (ii) the DGCL.


SECTION 3.05
BUSINESS OPERATIONS AND LIABILITIES - APOLLO.



Apollo has conducted no business operations other than the acquisition of
ownership of the capital stock of Rising Pilot, Inc. a British Virgin Island
corporation.  RPI has conducted no business operations other than acquisition of
100% of the equity of Sichuan Apollo. Apollo and RPI have no liabilities other
than liabilities incurred in the ordinary course that will not exceed $11,000 on
the Closing Date.


SECTION 3.06.
ORGANIZATION AND STANDING – SUBSIDIARIES



RPI is a corporation duly organized, validly existing and in good standing under
the laws of the British Virgin Islands. RPI has full power and authority to
carry on its business as now conducted and to own and operate its assets,
properties and business. Sichuan Apollo is a corporation duly organized, validly
existing and in good standing under the laws of the People’s Republic of China.
Sichuan Apollo has full power and authority to carry on its business as now
conducted and to own and operate its assets, properties and business.


SECTION 3.07
OWNERSHIP OF SUBSIDIARIES. 



Apollo is the owner of one hundred percent (100%) the registered capital stock
of RPI, free and clear of all Liens, encumbrances, and restrictions whatsoever.
No Person has any right to acquire capital stock of RPI, whether by tender of
consideration or otherwise.  RPI is the owner of one hundred percent (100%) the
registered capital of Sichuan Apollo, free and clear of all Liens, encumbrances,
and restrictions whatsoever. No Person other than RPI has any equity interest in
the registered capital of Sichuan Apollo, whether by tender of consideration or
otherwise.
 
 
Page 6 of 14

--------------------------------------------------------------------------------


 
 
SECTION 3.08.
CORPORATE RECORDS. 



All of the books and records of each of the Acquired Entities including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation. All reports, returns and statements currently
required to be filed by any of the Acquired Entities with any government agency
with respect to its business and operations have been filed or valid extensions
have been obtained in accordance with normal procedures and all governmental
reporting requirements have been complied with.


SECTION 3.09
FINANCIAL STATEMENTS – APOLLO



The financial statements of Apollo for the year ended June 30, 2008 that will be
delivered to WCRF prior to the Closing will have been prepared in accordance
with accounting principles generally accepted in the United States and will
fairly present the financial condition of Apollo at the date presented and the
results of operations of Apollo for the period presented.  The financial
statements shall be accompanied by an audit opinion rendered by an independent
accountant registered with the PCAOB.


SECTION 3.10
FINANCIAL STATEMENTS - SICHUAN APOLLO



The financial statements of Sichuan Apollo for the year ended June 30, 2008 that
will be delivered to WCRF prior to the Closing will have been prepared in
accordance with accounting principles generally accepted in the United States
and will fairly present the financial condition of Sichuan Apollo at the dates
presented and the results of operations of Sichuan Apollo for the periods
presented.  The financial statements for the year ended June 30, 2008 shall be
accompanied by an audit opinion rendered by an independent accountant registered
with the PCAOB.


SECTION 3.11
TAXES.



Each of the Acquired Entities has filed all Tax Returns that it is required to
file with all governmental agencies, wherever situate, and has paid or accrued
for payment all Taxes as shown on such returns except for Taxes being contested
in good faith. There is no material claim for Taxes that is a Lien against the
property of any of the Acquired Entities other than Liens for Taxes not yet due
and payable. All Taxes due and owing by any of the Acquired Entities have been
paid. None of the Acquired Entities is the beneficiary of any extension of time
within which to file any tax return.


SECTION 3.12
PENDING ACTIONS. 



There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
any of the Acquired Entities, or against their Officers or Directors that arose
out of their operation of any of the Acquired Entities.  None of the Acquired
Entities nor any of their Officers or Directors is subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a Material Adverse Effect on the business of any of the Acquired
Entities.   There is no injunction, judgment, decree, order or regulatory
restriction imposed upon Apollo or any of the Acquired Entities or any of their
respective assets or business, or, to the knowledge of Apollo, any of its
respective directors or officers (in their capacities as such), that would
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement, or that could reasonably be expected to have a Material
Adverse Effect on Apollo or any of the Acquired Entities.


SECTION 3.12
INTELLECTUAL PROPERTY AND INTANGIBLE ASSETS.



To the Knowledge of Apollo, Sichuan Apollo has full legal right, title and
interest in and to all of the intellectual property utilized in the operation of
its business. Sichuan Apollo has not received any written notice that the rights
of any other person are violated by the use by Sichuan Apollo of the
intellectual property. None of the intellectual property has ever been declared
invalid or unenforceable, or is the subject of any pending or, to the Knowledge
of Apollo, threatened action for opposition, cancellation, declaration,
infringement, or invalidity, unenforceability or misappropriation or like claim,
action or proceeding.


SECTION 3.13.
COMPLIANCE WITH LAWS.



Sichuan Apollo’s operations have been conducted in all material respects in
accordance with all applicable statutes, laws, rules and regulations. Sichuan
Apollo is not in violation of any law, ordinance or regulation of the People’s
Republic of China or of any other jurisdiction. Sichuan Apollo holds all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities (collectively, "Permits")
necessary or proper for the current use, occupancy or operation of its business,
and all of the Permits are now in full force and effect.


SECTION 3.14
FINDERS’ FEES



Neither Apollo nor Sichuan Apollo has incurred, nor will it incur, directly or
indirectly, any liability for brokers’ or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Agreement or any transaction contemplated hereby.


SECTION 3.15
MINUTE BOOKS

 
The minute books of Apollo and the Acquired Entities made available to WCRF
contain in all material respects a complete and accurate summary of all meetings
of directors and stockholders or actions by written consent of Apollo and the
Acquired Entities during the past three years and through the date of this
Agreement, and reflect all transactions referred to in such minutes accurately
in all material respects.
 
SECTION 3.16
VOTE REQUIRED

 
The approval of Apollo’s Board of Directors and the affirmative vote of a
majority of the stockholders of Apollo are the only approvals or votes necessary
to approve this Agreement and the transactions contemplated hereby on behalf of
Apollo.


SECTION 3.17
BOARD APPOVAL

 
The Board of Directors of Apollo has (i) approved this Agreement and the Merger,
and (ii) approved the exchange of the Apollo Shares pursuant to Section 1.01.


 
Page 7 of 14

--------------------------------------------------------------------------------


 
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS


SECTION 4.01
COVENANTS OF APOLLO



Apollo covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, other than as contemplated by this Agreement
or for the purposes of effecting the Closing pursuant to this Agreement, Apollo
shall conduct and shall cause Sichuan Apollo to conduct its business as
presently operated and solely in the ordinary course, and consistent with such
operation, and, in connection therewith, without the written consent of WCRF,
none of the Acquired Entities shall:



 
(a)
Amend its Certificate of Incorporation or Bylaws;




 
(b)
pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;




 
(c)
merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




 
(d)
sell, transfer, or otherwise dispose of any material assets required for the
operations of Apollo’s or Sichuan Apollo’s business, except in the ordinary
course of business consistent with past practices;




 
(e)
declare or pay any dividends on or make any distribution of any kind with
respect to the Apollo Shares (provided that the Sichuan Apollo may pay dividends
or distributions of any kind to Apollo); and




 
(f)
use commercially reasonable efforts to comply with and not be in default or
violation under any known law, regulation, decree or order applicable to
Apollo’s or Sichuan Apollo’s business, operations or assets where such violation
would have a Material Adverse Effect on Apollo or Sichuan Apollo.



SECTION 4.02
COVENANTS OF WCRF



WCRF covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, WCRF shall, other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, conduct its business as presently operated and solely in the ordinary
course, and consistent with such operation, and, in connection therewith,
without the written consent of Apollo shall not:



 
(a)
amend its Articles of Incorporation or Bylaws;




 
(b)
pay or agree to pay to any employee, officer or director compensation of any
kind or amount;




 
(c)
merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




 
(d)
create, incur, assume, or guarantee any material indebtedness for money borrowed
except in the ordinary course of business, or create or suffer to exist any
mortgage, Lien or other encumbrance on any of its material assets;




 
(e)
make any material capital expenditure or series of capital expenditures except
in the ordinary course of business;




 
(f)
declare or pay any dividends on or make any distribution of any kind with
respect to WCRF;




 
(g)
issue any additional shares of WCRF capital stock or take any action affecting
the capitalization of WCRF or the WCRF Common Shares; and

 

 
(h)
grant any severance or termination pay to any director, officer or any other
employees of WCRF.



SECTION 4.03
COVENANTS OF THE PARTIES



(a)   Tax-free Reorganization. The Parties intend that the Merger qualify as a
Tax-free “reorganization” under Sections 368(a) of the Code, as amended, and the
Parties will take the position for all purposes that the Merger shall qualify as
a reorganization under such Section. In addition, the Parties covenant and agree
that they will not engage in any action, or fail to take any action, which
action or failure to take action would reasonably be expected to cause the
Merger to fail to qualify as a Tax-free “reorganization” under Section 368(a) of
the Code, whether or not otherwise permitted by the provisions of this
Agreement.


(b)   Announcement. Neither Apollo, on the one hand, nor WCRF on the other hand,
shall issue any press release or otherwise make any public statement with
respect to this Agreement or the transactions contemplated hereby without the
prior consent of the other Party (which consent shall not be unreasonably
withheld), except as may be required by applicable law or securities regulation.
Upon execution of this Agreement, WCRF shall issue a press release, which shall
be approved by Apollo, and file a Current Report on Form 8-K reporting the
execution of the Agreement.


(c)   Notification of Certain Matters. Apollo shall give prompt written notice
to WCRF, and WCRF shall give prompt written notice to Apollo, of:


(i)   The occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be reasonably likely to cause any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect at or prior to the Effective Time; and


(ii)   Any material failure of Apollo, on the one hand, or WCRF, on the other
hand, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.


(d)   Reasonable Best Efforts. Before Closing, upon the terms and subject to the
conditions of this Agreement, the Parties agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable (subject to
applicable laws) to consummate and make effective the Merger and other
transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:


(i)   The preparation and filing of all forms, registrations and notices
required to be filed to consummate the Merger, including without limitation, any
approvals, consents, orders, exemptions or waivers by any third party or
governmental entity; and
 
(ii)   The satisfaction of the Party's conditions precedent to Closing.


(e)   Access to Information 


(i)   Inspection by Apollo. WCRF will make available for inspection by Apollo,
during normal business hours and in a manner so as not to interfere with normal
business operations, all of WCRF’s records (including tax records), books of
account, premises, contracts and all other documents in WCRF’s possession or
control that are reasonably requested by Apollo to inspect and examine the
business and affairs of WCRF. WCRF will cause its managerial employees and
regular independent accountants to be available upon reasonable advance notice
to answer questions of Apollo concerning the business and affairs of WCRF.
Apollo will treat and hold as confidential any information it receives from WCRF
in the course of the reviews contemplated by this Section 4.03(e). No
examination by Apollo will, however, constitute a waiver or relinquishment by
Apollo of its rights to rely on WCRF’s covenants, representations and warranties
made herein or pursuant hereto.


(ii)   Inspection by WCRF. Apollo will, if requested, make available for
inspection by WCRF, during normal business hours and in a manner so as not to
interfere with normal business operations, all of the Acquired Entities’ records
(including tax records), books of account, premises, contracts and all other
documents in Apollo’s possession or control that are reasonably requested by
WCRF to inspect and examine the business and affairs of the Acquired Entities.
Apollo will cause its managerial employees and regular independent accountants
to be available upon reasonable advance notice to answer questions of WCRF
concerning the business and affairs of the Acquired Entities. WCRF will treat
and hold as confidential any information it receives from Apollo in the course
of the reviews contemplated by this Section 4.03(e). No examination by WCRF
will, however, constitute a waiver or relinquishment by WCRF of its rights to
rely on Apollo’s covenants, representations and warranties made herein or
pursuant hereto.


(f)           WCRF Board of Directors. As promptly as possible after the
Effective Time of the Merger or in accordance with applicable law, all of the
officers and members of the board of directors of WCRF shall tender their
resignations as officers and directors of WCRF, and the vacancies created on the
WCRF board of directors shall be filled by persons designated by the Board of
Directors of Apollo.


 
Page 8 of 14

--------------------------------------------------------------------------------


 
 
ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01
CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS



The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both WCRF and
Apollo:


(a)   Consents, Approvals. The Parties shall have obtained all necessary
consents and approvals of their respective boards of directors, and all
consents, approvals, permits and authorizations required under their respective
charter documents, and, except as set forth on Schedule 5.01(a), all consents,
including any material consents and waivers by the Parties’ respective lenders
and other third-parties, if necessary, to the consummation of the transactions
contemplated by this Agreement.


(b)   Shareholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved by the shareholders of Apollo in accordance with
the applicable provisions of the DGCL and its bylaws.


(c)   Absence of Certain Litigation. No action or proceeding shall be threatened
or pending before any governmental entity or authority which is likely to result
(i) in a restraint, prohibition or the obtaining of damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby, or (ii) in limiting or restricting Apollo or WCRF’s conduct
or operation of the business of Apollo or WCRF or any of their subsidiaries,
following the Merger.


SECTION 5.02
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF WCRF



The obligations of WCRF on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by WCRF:


(a)     Consents and Approvals. Apollo shall have obtained all material
consents, including any material consents and waivers by Apollo's lenders and
other third parties, if necessary, to the consummation of the transactions
contemplated by this Agreement.


(b)      Representations and Warranties. The representations and warranties by
Apollo in Article III herein shall be true and accurate in all material respects
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.


(c)      Performance. Apollo shall have performed and complied in all material
respects with all agreements to be performed or complied with by it pursuant to
this Agreement at or prior to the Closing.


(d)      Proceedings and Documents. All corporate, company and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to WCRF and its counsel, and WCRF and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.


(e)      Certificate of Good Standing. Apollo shall have delivered to WCRF a
certificate as to the good standing of Apollo certified by the Secretary of
State of the State of Delaware on or within five (5) business days prior to the
Closing Date.


(f)       Material Changes. Except as contemplated by this Agreement, since the
date hereof, none of the Acquired Entities shall have suffered a Material
Adverse Effect, and, without limiting the generality of the foregoing, there
shall be no pending litigation to which any of the Acquired Entities is a party
which is reasonably likely to have a Material Adverse Effect on any of the
Acquired Entities.


(g)      Due Diligence. WCRF shall have satisfactorily completed its due
diligence investigation of Apollo; provided, however, that this Section 5.02(g)
shall cease to be a condition precedent to the Merger unless on or prior to
August 13, 2008  WCRF shall have delivered a written notice to Apollo stating
that it is not satisfied with the results of its due diligence.


(h)      SEC Filing. No less than one week prior to the Closing, Apollo shall
have delivered to WCRF the financial statements, report of Apollo’s independent
registered public accountant, and other information required for inclusion in
the Current Report that WCRF will file with the SEC within four business days
after the Closing.


(i)         Certificate of Apollo.  WCRF shall have been provided with a
certificate executed on behalf of Apollo by its President and Chief Financial
Officer certifying that the condition set forth in Section 5.02(b) shall have
been fulfilled.
 
SECTION 5.03
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF APOLLO



The obligations of Apollo on the Closing Date as provided herein shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by Apollo:


(a)     Consents and Approvals. WCRF and the Merger Sub shall have obtained all
material consents, including any material consents and waivers of its respective
lenders and other third parties, if necessary, to the consummation of the
transactions contemplated by this Agreement.


(b)     Representations and Warranties. The representations and warranties by
WCRF and Merger Sub in Article II herein shall be true and accurate in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made at and as of the
Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.


(c)     Performance. Each of WCRF and Merger Sub shall have performed and
complied in all material respects with all agreements to be performed or
complied with by it pursuant to this Agreement prior to or at the Closing.


(d)     Proceedings and Documents. All corporate, company and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Apollo and its counsel, and Apollo and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.


(e)     Certificates of Good Standing. WCRF shall have delivered to Apollo a
certificate as to its and the Merger Sub’s good standing in the State of Nevada,
in each case certified by the Secretary of State not more than five (5) business
days prior to the Closing Date.


(f)     Material Changes. Except as contemplated by this Agreement, since the
date hereof, neither WCRF nor the Merger Sub shall have suffered a Material
Adverse Effect and, without limiting the generality of the foregoing, there
shall be no pending litigation to which WCRF or the Merger Sub is a party which
is reasonably likely to have a Material Adverse Effect on WCRF or the Merger
Sub.


(g)     Due Diligence. Apollo shall have satisfactorily completed its due
diligence investigation of WCRF; provided, however, that this Section 5 .03(g)
shall cease to be a condition precedent to the Merger unless on or prior to
August 13, 2008 Apollo shall have delivered a written notice to WCRF stating
that it is not satisfied with the results of its due diligence.


(h)    Status of WCRF. As at the Effective Time of the Merger, WCRF (i) shall be
a fully compliant reporting public company under the Exchange Act, and shall be
current in all of its reports required to be filed under the Exchange Act, (ii)
shall not have been threatened or subject to delisting from the OTC Bulletin
Board, and (iii) shall have outstanding 555,013 WCRF Common Shares; and there
shall be no other WCRF Common Shares outstanding nor, except as provided
hereunder, any options, warrants or rights to acquire capital stock of WCRF
whether for additional consideration or on conversion.


(i)    Certificate of WCRF.  Apollo shall have been provided with a certificate
executed on behalf of WCRF by its President and Chief Financial Officer
certifying that the condition set forth in Section 5.03(b) shall have been
fulfilled.
 
 
Page 9 of 14

--------------------------------------------------------------------------------



 
ARTICLE VI
TERMINATION


SECTION 6.01
TERMINATION



This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:


(a)     The mutual written consent of the Boards of Directors of WCRF and
Apollo;


(b)     Either WCRF, on the one hand, or Apollo, on the other hand, if any
governmental entity or court of competent jurisdiction shall have issued an
order, decree or ruling or taken any other action (which order, decree, ruling
or other action the Parties shall use their commercially reasonable best efforts
to lift), which restrains, enjoins or otherwise prohibits the Merger or the
issuance of the Merger Shares as contemplated herein and such order, decree,
ruling or other action shall have become final and non-appealable;
 
(c)     WCRF, if Apollo shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by WCRF to Apollo, or by WCRF,
if it is not satisfied with the results of its due diligence investigation and
it so notifies Apollo on or before August 13, 2008;


(d)     Apollo, if WCRF shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by Apollo to WCRF, or by Apollo
if it is not satisfied with the results of its due diligence investigation and
it so notifies WCRF on or before August 13, 2008; or


(e)     Without any action on the part of the Parties if required by Applicable
Law or if the Closing shall not be consummated by August 31, 2008, unless
extended by written agreement of WCRF and Apollo.




SECTION 6.02
EFFECT OF TERMINATION



If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of WCRF or Apollo, provided, however, that (a) the provisions of
Article VII hereof shall survive the termination of this Agreement; (b) nothing
in this Agreement shall relieve any Party from any liability or obligation with
respect to any willful breach of this Agreement; and (c) termination shall not
affect accrued rights or liabilities of any party at the time of such
termination.




ARTICLE VII
CONFIDENTIALITY


SECTION 7.01
CONFIDENTIALITY



WCRF, on the one hand, and Apollo, on the other hand, will keep confidential all
information and documents obtained from the other, including but not limited to
any information or documents provided pursuant to Section 4.03(e) hereof (except
for any information disclosed to the public pursuant to a press release
authorized by the Parties); and in the event the Closing does not occur or this
Agreement is terminated for any reason, will promptly return such documents and
all copies of such documents and all notes and other evidence thereof, including
material stored on a computer, and will not use such information for its own
advantage, except to the extent that (i) the information must be disclosed by
law, (ii) the information becomes publicly available by reason other than
disclosure by the Party subject to the confidentiality obligation, (iii) the
information is independently developed without use of or reference to the other
Party’s confidential information, (iv) the information is obtained from another
source not obligated to keep such information confidential, or (v) the
information is already publicly known or known to the receiving Party when
disclosed as demonstrated by written documentation in the possession of such
Party at such time.


ARTICLE VIII
INDEMNIFICATION


SECTION 8.01
INDEMNIFICATION BY WCRF



WCRF agrees to indemnify, defend and hold harmless each of Apollo, any
subsidiary or affiliate thereof and each person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of Apollo, any subsidiary or affiliate
thereof or an employee of Apollo, any subsidiary or affiliate thereof and their
respective heirs, legal representatives, successors and assigns (the “Apollo
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees), liabilities or judgments or amounts that
are paid in settlement of or in connection with any threatened or actual third
party claim, action, suit, proceeding or investigation based in whole or in part
on or arising in whole or in part out of (i) any material breach of this
Agreement by WCRF, or any subsidiary or affiliate thereof, including but not
limited to failure of any representation or warranty to be true and correct at
or before the Closing, or (ii) any willful or grossly negligent act, omission or
conduct of any officer, director or agent of WCRF or any subsidiary or affiliate
thereof prior to the Closing, whether asserted or claimed prior to, at or after,
the Closing. Any Apollo Indemnified Party wishing to claim indemnification under
this Section 8.01, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify WCRF in writing, but the failure to so notify shall
not relieve WCRF from any liability that it may have under this Section 8.01,
except to the extent that such failure would materially prejudice WCRF.




SECTION 8.02
INDEMNIFICATION BY APOLLO



Apollo shall indemnify, defend and hold harmless each of WCRF, any subsidiary or
affiliate thereof and each person who is now, or has been at any time prior to
the date hereof or who becomes prior to the Closing, a shareholder, officer,
director or partner of WCRF, any subsidiary or affiliate thereof or an employee
of WCRF, any subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “WCRF Indemnified Parties”) against
all losses, claims, damages, costs, expenses (including reasonable attorneys’
fees), liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual third party claim, action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of (i) any material breach of this Agreement by Apollo or any
subsidiary or affiliate thereof, including but not limited to failure of any
representation or warranty to be true and correct at or before the Closing, or
(ii) any willful or negligent act, omission or conduct of any officer, director
or agent of Apollo or any subsidiary or affiliate thereof prior to the Closing,
whether asserted or claimed prior to, at or after, the Closing. Any WCRF
Indemnified Party wishing to claim indemnification under this Section 8.02, upon
learning of any such claim, action, suit, proceeding or investigation, shall
notify Apollo in writing, but the failure to so notify shall not relieve Apollo
from any liability that it may have under this Section 8.02, except to the
extent that such failure would materially prejudice Apollo.




SECTION 8.03
INDEMNIFICATION OF EXCHANGE AGENT



WCRF, Apollo, and Merger Sub (for the purposes of this Section 8.03, the
“Indemnitors”) agree to indemnify the Exchange Agent and its employees and
agents (collectively, the “Indemnitees”) against, and hold them harmless of and
from, any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees, or any of them, may
suffer or incur by reason of any action, claim or proceeding brought against the
Indemnitees, or any one of them, arising out of or relating in any way to the
Exchange Agent’s service in such capacity, unless such action, claim or
proceeding is the result of the willful misconduct or gross negligence of any of
the Indemnitees.


 
Page 10 of 14

--------------------------------------------------------------------------------



 
ARTICLE IX
MISCELLANEOUS


SECTION 9.01
EXPENSES



All costs and expenses incurred in connection with this Agreement and the
consummation of the transactions contemplated by this Agreement shall be paid by
the Party incurring such expenses.


SECTION 9.02
APPLICABLE LAW



This Agreement shall be governed by the laws of the State of Nevada, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.


SECTION 9.03
NOTICES



All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(a)     If sent by reputable overnight air courier (such as Federal Express),
one business day after being sent;


(b)     If sent by facsimile transmission, with a copy mailed on the same day in
the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


(c)     If otherwise actually personally delivered, when delivered.


All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to Apollo, to:


Huakang Zhou
Apollo Solar Energy, Inc.
c/o American Union Securities, Inc.
100 Wall Street – 15th Floor
New York, NY 10005
Telephone: 212-232-0120
Facsimile:  212-785-5867


with a copy to (which shall not constitute notice):


Peter Smith, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the America
New York, NY 10036
Tel: 212-715-9100
Fax: 212-715-8000


If to WCRF, to:


Xiaojin Wang
Wincroft, Inc.
18 Kimberly Court
East Hanover, NY
Telephone: 973-495-8221
Facsimile:  973-966-8870


With a copy to (which shall not constitute notice):



Robert Brantl, Esq.
52 Mulligan Lane
Irvington, NY 10533
Telephone: 914-693-3026
Facsimile: 914-693-1807


Each Party may change its address by written notice in accordance with this
Section.


SECTION 9.04
ENTIRE AGREEMENT



This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter including the Letter of
Intent made by Apollo and WCRF dated August15, 2008.


SECTION 9.05
ASSIGNMENT



Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties;
provided that in no event may the right to indemnification provided by Article
VIII hereto be assigned by any of the Parties, with or without consent, except
by operation of law. Subject to the immediately foregoing sentence of this
Section 9.05, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the Parties and their respective successors, assigns, heirs
and representatives.


SECTION 9.06
COUNTERPARTS



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.


SECTION 9.07
NO THIRD PARTY BENEFICIARIES



Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.


SECTION 9.08
RULES OF CONSTRUCTION 



The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 


 
Page 11 of 14 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.


WINCROFT, INC.


By:
/s/ Xiaojin Wang
Name:
Xiaojin Wang
Title:
Chief Executive Officer





APOLLO  ACQUISITION CORP.


By:
/s/ Xiaojin Wang
Name:
Xiaojin Wang
Title:
Chief Executive Officer





APOLLO SOLAR ENERGY, INC.


By:
/s/ Xiaojin Wang
Name:
Huakang Zhou
Title:
President





EXHIBITS AND SCHEDULES:


Schedule 1.01
Allocation of Merger Shares among Apollo Shareholders




 


 
Page 12 of   14
 

--------------------------------------------------------------------------------

 

 
 
Merger Agreement


Schedule 1.01


Allocation of Merger Shares among Apollo shareholders



Name Shares of Common Stock of ASE
           % Ownership Interest in Apollo
           Shares of Common Stock of WCRF % Ownership Interest in
WCRF             
Renyi Hou
2,263
                                 20.57%
                                                         9,052,000
20.32%                                   
Zhenyu Li
727
                                   6.61%
                                                         4,208,000
9.45%                                   
Longchao  Hou
400
                                   3.63%
                                                         1,600,000
3.59%                                   
Cijiu Hou
312.5
                                   2.88%
                                                         1,250,000
2.81%                                   
Yang Yang
300
                                   2.72%
                                                         1,200,000
 2.69%                                   
Yong Ling
480
                                   4.36%
                                                         1,920,000
4.31%                                   
Xuefeng Li
412.5
                                   3.75%
                                                         1,650,000
3.70%                                   
Wei Li
310
                                   2.82%
                                                         1,240,000
2.78%                                   
Hongwei Ke
310
                                   2.82%
                                                         1,240,000
2.78%                                  
Yue He
285
                                   2.59%
                                                         1,140,000
2.56%                                  
Group One list Attached
575
                                   5.23%
                                                         2,300,000
5.16%                                  
Feng Yu liang
2150
                                 19.55%
                                                         8,600,000
19.30%                                 
Lumei Peng
125
                                   1.13%
                                                            500,000
1.12%                                
Renhuan Liu
5
                                   0.01%
                                                              20,000
  0.01%                                
Hongmei Yang
5
                                   0.01%
                                                              20,000
0.01%                                
Yuxiang Chen
2.5
                                   0.01%
                                                              10,000
0.01%                                
Lijian Gao
50
                                 0.465%
                                                            200,000
0.46%                                
Li Yuanqing
25
                                 0.227%
                                                            100,000
0.22%                                
Warner Tech
900
                                   8.18%
                                                         3,600,000
8.08%                                
David Dong
4.5
                                 0.004%
                                                              18,000
0.004%                                
Mariana Lo
4.5
                                 0.004%
                                                              18,000
0.004%                               
Wang Hai Bi
18
                                 0.016%
                                                              72,000
0.016%                               
Xiaojin Wang
154.5
                                  1.40%
                                                            618,000
 1.39%                                
American Union
200
                                  1.82%
                                                            800,000
1.80%                               
ASE Group List Attached
656
                                  5.96%
                                                         2,624,000
5.90%                               
Apollo sub total
                                                              11,000
                              100.00%
                                                       44,000,000
98.75%                               
WCRF shell
   
                                                            555,013
                                             1.25%
WCRF total after merger close    
                                                       44,555,103
                                             100%







Group One List




Name
                                             Shares of Common Stock of ASE
                           Shares of Common Stock of  WCRF
Qijiu Hou
                                                                                              337.5
                                                                         
1,350,000
Xianfeng Wang
                                                                                                  
35
                                                                              
80,000
Bingsheng Shou
                                                                                                  
40
                                                                            
100,000
Chunyu Tan
                                                                                               
   20
                                                                              
60,000
Xiaoxi Yao
                                                                                                  
15
                                                                             
 60,000
Zhi Chen
                                                                                                12.5
                                                                              
50,000
Huijun Fang
                                                                                               
12.5
                                                                              
50,000
Liwei Hou
                                                                                                  
15
                                                                            
  60,000
Mingji Xu
                
                                                                              
12.5
                                                                              
50,000
Lin Ge
 
                                                                                             
12.5
                                                                             
 50,000
Peyan Liu
                                                                                                12.5
                                                                              
50,000
Changfu Liu
                                                                                                12.5
                                                                               50,000
Lei Xiong
                                                                                                 
2.5
                                                                              
10,000
Jialin Liu
                                                                                                 
2.5
                                                                              
10,000
Jian Li
                                                                                                 
2.5
                                                                              
10,000
Kun Fang
                                                                                                 
2.5
                                                                              
10,000
Guangxia Liu
                                                                                                 
2.5
                                                                              
10,000
Xiaolong Zeng
                                                                                                 
2.5
                                                                              
10,000
Xueyin Han
                                                                                                
 2.5
                                                                              
10,000
Qing Yang
                                                                                                 
2.5
                                                                              
10,000
Zhongqiang Qu
                                                                                                 
2.5
                                                                              
10,000
Chenli Cai
                                                                                                 
2.5
                                                                              
10,000
Guangpin Zhong
                                                                                                
 2.5
                                                                            
  10,000
Zhijun Hu
                                                                                                
 2.5
                                                                            
  10,000
Xiaoqiang Li
                                                                                                 
2.5
                                                                              
10,000
Qiang Wang
                                                                                                    
5
                                                                              
20,000
Pengfei Xia
                                                                                                 
2.5
                                                                              
10,000
Dechen Zou
                                                                                                
 2.5
                                                                             
 10,000
Liangming Fan
                                                                                                  
10
                                                                               40,000
Xiaofang Fu
                                                                                                  
10
                                                                              
40,000
Qing Yan
                                                                                                    
5
                                                                             
 20,000
Shuwen Deng
                                                                                                1.25
                                                                              
  5,000
Lihua Zhang
                                                                                                1.25
                                                                               
 5,000
Mingfang Liu
                                                                                               
1.25
                                                                               
 5,000
Xiaohua Wang
                                                                                                1.25
                                                                                
5,000
Sub total
                                                                                                
575
                                                                         
2,300,000


 


 
Page 13 of 14 
 

--------------------------------------------------------------------------------

 



ASE Group List


 
Name
                                             Shares of Common Stock of ASE
                               Shares of Common Stock of WCRF
1
QIAN XU
                                                                                             
 16.25
65,000
2
LI QI,
                                                                                            
  7.375
29,500
3
QING LI,
                                                                                             
 7.375
29,500
4
YIPING HU
                                                                                             
        1
4,000
5
SEN YU
                                                                                             
      10
40,000
6
ANNA LO
                                                                                           
 16.625
66,500
7
VIVIN YUHAO GUO
                                                                                           
   0.875
3,500
8
YU XIN XIE
                                                                                             
   7.50
30,000
9
DAVID DONG
                                                                                            
  6.875
27,500
10
MARIANNA LO,
                                                                                            
  6.875
27,500
11
MAN CHU
                                                                                            
    62.5
250,000
12
JESSICA YANG
                                                                                            
    8.75
35,000
13
YUEPING XU
                                                                                            
    6.25
25,000
14
NING WANG
                                                                                            
  42.25
169,000
15
LI MING YANG
                                                                                            
         2
8,000
16
MUI YIN LAU
                                                                                            
      9.5
38,000
17
JAMES LO
                                                                                             
   3.75
15,000
18
EVELYN SAYANI
                                                                                            
  0.375
1,500
19
XUE DONG
                                                                                           
       6.5
26,000
20
MICHAEL ONG
                                                                                                
  2.5
10,000
21
HUIMING KOU
                                                                                              
       1
4,000
22
XIAOLI FALK
                                                                                               
   6.8
27,200
23
JESSICA TSE
                                                                                           
     4.75
19,000
24
CHUNYAN TENG
                                                                                            
      2.5
10,000
25
FONG KEUNG
                                                                                            
      0.5
2,000
26
NGAN SUM NG-TSE
                                                                                             
   1.65
6,600
27
ZHIYUN QIU
                                                                                             
        5
20,000
28
KWAI FAN LI
                                                                                             
     0.5
2,000
29
JIANLI ZHENG
                                                                                             
     0.5
2,000
30
JIUSONG KAN
                                                                                              
    2.5
10,000
31
XIUZHU CHEN
                                                                                             
     2.5
10,000
32
BEI ZHENG
                                                                                              
  1.25
5,000
33
WAYNE CHANG
                                                                                             
   1.25
5,000
34
LIAN ZHONG MENG
                                                                                             
      10
40,000
35
JIN MENG
                                                                                             
   1.25
5,000
36
GARY DENG
                                                                                           
   0.825
3,300
37
HENRY N.WU
                                                                                             
     2.5
10,000
38
LIU,WEN
                                                                                              
  6.25
25,000
39
DI, CAI XIA
                                                                                              
    2.5
10,000
40
ANDY TAYLOR
                                                                                              
    7.5
30,000
41
TOMMY KONG
                                                                                           
   4.125
16,500
42
WENJUN ZHANG.
                                                                                          
      1.25
5,000
43
ZHI QIANG LIU
                                                                                             
     0.5
2,000
44
KA NING CHAU
                                                                                               
      5
20,000
45
MEI ZHANG
                                                                                                   2.5
10,000
46
HENGLONG CHEN,
                                                                                                 1.25
5,000
47
JIN XU,
                                                                                                   
50
200,000
48
XUDONG WANG,
                                                                                               31.25
125,000
49
EDEUN CHANG,
                                                                                                   
25
100,000
50
SHIH-CHIEH YIN,
                                                                                                   
10
40,000
51
LIHUA LIOU,
                                                                                                 6.25
25,000
52
KUO HWA HSU,
                                                                                                 6.25
25,000
53
NIAN LI,
                                                                                                 6.25
25,000
54
YI LI,
                                                                                                 6.25
25,000
55
HUI TAO,
                                                                                                 1.25
5,000
56
CARL KA CHE，
                                                                                                
1.25
5,000
57
LOUISE Y CHE,
                                                                                                
6.25
25,000
58
GANG ZHOU
                                                                                                
6.25
25,000
59
SONGQUAN LU,
                                                                                                  
7.5
30,000
60
HUNG TING,
                                                                                                   2.5
10,000
61
WEN DING,
                                                                                                   2.5
10,000
62
HONG JING,
                                                                                                   2.5
10,000
63
JIANRONG ZHU,
                                                                                                  
2.5
10,000
64
Yang, Huei Shoung
                                                                                                   2.5
10,000
65 Hong Chen
                                                                                                
3.15 12,600  66 Ying Wang
                                                                                                   2.5
10,000  67 Lisa Li Yin
                                                                                                   3.5
14,000  68 Shu Lin
                                                                                                      5
20,000  69 Liping Zhang
                                                                                                     
5 20,000  70 Wang Ying
                                                                                                   7.5
30,000  71 Wang Xioa Li
                                                                                                   
20 80,000  72 Xi Chen
                                                                                                   2.5
10,000  73 Li Jie
                                                                                                 8.75
35,000  74 Li Peiying
                                                                                                   7.5
30,000  75 Li Zhongying
                                                                                                 1.75
7,000  76 Liu Shuping
                                                                                                 6.25
25,000  77 Liu Yang
                                                                                                   
49 196,000  78 Lu Xiaobin
                                                                                                
1.75 7,000  79 Pan Lixin
                                                                                             29.325
117,300  80 Pan Yinyu
                                                                                                   2.5
10,000  81 Ping S Cheng
                                                                                                    10
40,000  82 Pu Cheng Chang
                                                                                                   2.5
10,000  83 Wu Xianlin
                                                                                                  
3.5 14,000  84 Yang Yu
                                                                                                   2.5
10,000  85 Yuan Jin
                                                                                                  
3.5 14,000  86 Zhu Chen
                                                                                                  
0.5 2,000  Sub total  
                                                                                                 
656 2,624,000         




 


 
Page 14 of 14 
 

--------------------------------------------------------------------------------

 
